DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/18/2022. 
In the filed response, claims 1, 4, 11, 13-16, and 18-21 have been amended, where claims 1 and 15 are independent claims.
Accordingly, Claims 1-21 have been examined and are pending. This Action is made FINAL.


	Response to Arguments
1.	Applicant’s arguments, see pgs. 9-13, filed 07/18/2022, with respect to the rejections of independent claims 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the prior art rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 112(b). Please see Office Action below for details.
2.	Upon further consideration of the art of record, the Examiner agrees the prior art (notably Bannai and Iida) do not reasonably disclose or suggest both a top and bottom camera, where said bottom camera is placed between a chip tray and a test socket as now required in claims 1 and 15. Although Yamada and Pai both employ a bottom (or lower) camera (see Fig. 3 in each reference), there does not appear to be any indication that it is used for determining “at least one offset caused by slippage of said at least one stepper motor, and to correct said offset” as currently amended. Further searches yielded prior art Matsuura et al. US 2018/0304467 A1 and Ishige US 2018/0161984 A1, hereinafter referred to as Matsuura and Ishige, respectively. See PTO 892. Matsuura does describe a top and bottom camera (i.e., mobile camera 3,31 and fixed camera 3, 32, respectively) as per Fig. 2 for example, however, fixed camera 3, 32 does not appear to be used for “at least one offset caused by slippage of said at least one stepper motor, and to correct said offset” as currently amended. Further, there is no reference that fixed camera 3, 32 is placed between a chip tray and a test socket as now required. As to Ishige, Ishige only discloses a top camera (i.e. mobile camera 3) disposed on the distal portion of second arm 102 of robot 1 (e.g. ¶0083). Ishige does not disclose a bottom camera that can be used for determining “at least one offset caused by slippage of said at least one stepper motor, and to correct said offset”. Thus in light of the amendments, the art of record appears to be overcome. However, upon further consideration of the claims, the Examiner finds that there are a couple of issues that will require clarification before moving forward. Please see Office Action below for details.
3.	Examiner acknowledges Applicant’s remarks/amendments in response to the claim objections raised in the last office action. As such, the objections are withdrawn.
4.	Examiner further acknowledges Applicant’s remarks/amendments in response to the rejections under 35 U.S.C. 112(b) raised in the last office action. As such, the rejections are withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	Accordingly, Claims 1-21 have been examined and are pending.


Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: please consider a title that also includes “integrated circuit placement”. For e.g. “Low-Cost Robotics for Integrated Circuit Placement and Method Therefor”

Claim Objections
8.	Claim 4 is objected to because of the following informalities:  claim 4 recites “wherein: said robotic arm comprises first, second, and third motors for controlling said position of said end of said robotic arm in said X-, Y-, and Z-directions” (emphasis added).  ¶0028 of the specification references stepper motors 222, 224, and 226, i.e. first, second, and third motors. Recommend “first, second, and third motors”  read “first, second, and third stepper motors” (emphasis added) for clarity as well as consistency. Appropriate correction is required.
9.	Claims 5, 7, and 9 are objected to because of the following informalities:  the claims are shown as being dependent on claim 4, however, the disclosed software and image processor are found in claim 3. Please check. Appropriate correction is required.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “and further using said bottom camera to determine at least one offset caused by slippage of said at least one stepper motor, and to correct said offset.” (emphasis added). The aforementioned limitation is neither defined nor discussed in the specification that explicitly shows that only the bottom camera is used to determine the at least one offset caused by slippage of the at least stepper motor. The specification appears to disclose both cameras (i.e. top and bottom) are used to help position and control the robotic arm due to slippage in the stepper motors. See for e.g. ¶0025. ¶0062 teaches acquiring positional offsets in what appears to be  relative to bottom camera 134, however, the paragraph also references top camera 430. Throughout the specification (e.g. ¶0052), the top camera is also used to determine positional offsets. For this reason, the Examiner finds the claim to be indefinite since the aforementioned limitation only appears to refer to the bottom camera for determining the offset when the specification points to both. As such, it is difficult to unequivocally ascertain the metes and bounds of the claim as currently written.  
Regarding claim 15, claim 15 similarly recites the limitation phrase found in claim 1. For this reason, claim 15 is also deemed indefinite since the aforementioned limitation only appears to refer to the bottom camera for determining the offset when the specification references both.
Regarding claims 2-14 and 16-21, claims 2-14 and 16-21 depend on independent claims 1 and 15 above. As such, the dependent claims are also rejected under 35 U.S.C. 112(b) since they include the aforementioned limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486